Order filed March 8, 2018




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00032-CV
                                   ____________

                    GERONIMO ENERGY LLC., Appellant

                                        V.

                           STEVE GERDES, Appellee


                    On Appeal from the 269th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-57404

                                     ORDER

      This is an appeal from a final judgment signed December 22, 2017. The
judgment grants a motion to dismiss under Texas Civil Practice and Remedies Code
section 27.003. An appeal, whether interlocutory or not, from a trial court order on
a motion to dismiss under chapter 27 is expedited. See Tex. Civ. Prac. & Rem. Code
Ann. § 27.008(b).

      An appeal statutorily required to be expedited is an accelerated appeal. See
Tex. R. App. P. 28.1(a). The notice of appeal in an accelerated appeal must be filed
within 20 days after the date the judgment or order is signed. Tex. R. App. P. 26.1(b),
28.1(b).

      In this case, the notice of appeal was due by January 11, 2018. Appellant’s
notice of appeal was not filed until January 12, 2018.

      A motion for extension of time is necessarily implied when the perfecting
instrument is filed within 15 days of its due date. Verburgt v. Dorner, 959 S.W.2d
615, 617 (Tex. 1997). Appellant did not file a motion to extend time to file the notice
of appeal. While an extension may be implied, appellant is still obligated to come
forward with a reasonable explanation to support the late filing. See Miller v.
Greenpark Surgery Center Assocs., Ltd., 974 S.W.2d 805, 808 (Tex. App.—Houston
[14th Dist.] 1998, no pet.).

      Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal on or before March 19, 2018. See Tex. R. App. P. 26.3;
10.5(b). If appellant does not comply with this order, we will dismiss the appeal. See
Tex. R. App. P. 42.3.

                                   PER CURIAM